          Case 1:19-cr-00233-LAK Document 67 Filed 07/13/21 Page 1 of 2



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 13, 2021
BY ECF
The Hon. Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Sivendran Vettivetpillai,
               S6 19 Cr. 233 (LAK)

Dear Judge Kaplan:

       The Government respectfully writes on behalf of both parties to inform the Court that
defendant Sivendran Vettivetpillai is prepared to submit to the jurisdiction of the Court and to
plead guilty to certain counts of the S6 19 Cr. 233 (LAK) Indictment pursuant to an agreement
with the Government. Consistent with the Court’s practice, and as directed by the Court’s
deputy, the Government has scheduled the change-of-plea proceeding with Magistrate Court.

         The defendant currently resides in the United Kingdom and, due to a medical condition
and the prevalence of COVID, the defendant cannot safely travel to the United States for the
foreseeable future. The parties, however, desire to move forward expeditiously. Accordingly, to
facilitate the prompt resolution of this case, the parties respectfully request that the Court enter
an order pursuant to the CARES Act to permit the defendant’s initial appearance and change-of-
plea proceeding to occur by video- or audio-conferencing technology. Defense counsel has
informed the Government that the defendant specifically consents to a remote proceeding.
         Case 1:19-cr-00233-LAK Document 67 Filed 07/13/21 Page 2 of 2

July 13, 2021
Page 2 of 2




       For the Court’s convenience, the Government attaches a proposed CARES Act order.


                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney

                                           By:   _____________________________
                                                 Andrea Griswold/Matthew Podolsky/
                                                 Andrew Thomas
                                                 Assistant United States Attorneys
                                                 (212) 637-1205/-1947/-2106

cc: Samidh Guha, Esq. (via email)
